Citation Nr: 1031504	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  06-08 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to 
include degenerative osteoarthritis.

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1957 to August 
1959.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina which denied the Veteran's service 
connection claims for left shoulder pain, low back pain and 
bilateral knee pain.

The Veteran testified at a videoconference hearings before an 
Acting Veterans Law Judge in August 2007.  

These matters were remanded by the Board in December 2007 to 
allow VA treatment records and private treatment records to be 
obtained.  

The Board again remanded the instant matters in January 2009 to 
allow for a second hearing to be conducted, as the Acting 
Veterans Law Judge who conducted the August 2007 hearing was no 
longer employed by the Board and the Veteran indicated that he 
desired a new hearing.

The Veteran testified at a videoconference hearing before the 
undersigned in June 2010.  Transcripts of the hearings have been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.



REMAND

VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service, and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between a current disability and 
service must be competent.  Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).

A veteran's reports of a continuity of symptomatology can satisfy 
the requirement for evidence that the claimed disability may be 
related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon, at 83.

Destruction of service medical records creates a heightened duty 
on the part of VA to consider the applicability of the benefit of 
the doubt, to assist the claimant in developing the claim, and to 
explain its decision.  Cromer v. Nicholson, 19 Vet App. 215 
(2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).

The Veteran contends that he injured his left shoulder, low back 
and knees in service while performing jumps as a paratrooper and 
that he has suffered from these conditions continuously since 
service.  Post-service treatment records reflect impressions of 
lumbar spondylolysis, bilateral knee osteoarthritis and bilateral 
glenohumeral osteoarthritis.  He also reported injuring himself 
in approximately 1996 after lifting in an August 1997 private 
treatment note and that he had experienced right knee pain and 
left shoulder pain for a "couple of years" in an April 2006 
private treatment note.

The Veteran's service treatment records were determined to have 
been destroyed in the 1973 National Personnel Records Center 
(NPRC) fire and could not be reconstructed.  In light of the 
Veteran's reports regarding a continuity of symptomology and the 
destruction of his service treatment records, VA orthopedic 
examinations are required to decide this claim.


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should afford the Veteran a VA 
examination to determine whether any current 
low back disorder is related to active duty 
service.  The claims file including a copy of 
this remand must be made available to, and be 
reviewed by, the examiner.  The examiner 
should indicate such review in the 
examination report or in an addendum.

After the examination, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any current low 
back disorder had its onset in service or is 
otherwise related to a disease or injury in 
active duty service.  

The examiner should provide a rationale for 
this opinion. The examiner is advised that 
the Veteran is competent to report injuries 
and symptoms, and that her reports must be 
considered in formulating the requested 
opinion.

If the examiner cannot provide an opinion 
without resorting to speculation, the 
examiner must provide a rationale as to why 
this is so, and must indicate what if any 
additional evidence would permit an opinion 
to be made.

2.  The RO/AMC should afford the Veteran a VA 
examination to determine whether any current 
left shoulder disorder is related to active 
duty service.  The claims file including a 
copy of this remand must be made available 
to, and be reviewed by, the examiner.  The 
examiner should indicate such review in the 
examination report or in an addendum.

After the examination, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any current left 
shoulder disorder had its onset in service or 
is otherwise related to a disease or injury 
in active duty service.  

The examiner should provide a rationale for 
this opinion. The examiner is advised that 
the Veteran is competent to report injuries 
and symptoms, and that her reports must be 
considered in formulating the requested 
opinion.

If the examiner cannot provide an opinion 
without resorting to speculation, the 
examiner must provide a rationale as to why 
this is so, and must indicate what if any 
additional evidence would permit an opinion 
to be made.

3.  The RO/AMC should afford the Veteran a VA 
examination to determine whether any current 
bilateral knee disorder is related to active 
duty service.  The claims file including a 
copy of this remand must be made available 
to, and be reviewed by, the examiner.  The 
examiner should indicate such review in the 
examination report or in an addendum.

After the examination, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any current 
bilateral knee disorder had its onset in 
service or is otherwise related to a disease 
or injury in active duty service.  

The examiner should provide a rationale for 
this opinion. The examiner is advised that 
the Veteran is competent to report injuries 
and symptoms, and that her reports must be 
considered in formulating the requested 
opinion.

If the examiner cannot provide an opinion 
without resorting to speculation, the 
examiner must provide a rationale as to why 
this is so, and must indicate what if any 
additional evidence would permit an opinion 
to be made.

4.  The AOJ should review the examination 
reports to ensure that they contain all 
information and opinions requested in this 
remand.

5.  If the claim on appeal is not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


